Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the claim recites that “a diameter of the communication hole is larger than an inner diameter of the sliding portion”.  This limitation is not presented in the specification in such a manner as to inform one of skill in the art that the applicant was in possession thereof at the time of filing.  Rather, the only relationship specified is that "area AD of hole D > outer diameter area ADc of cylinder - outer diameter area Ad of plunger" (specification, paragraph 132), which relates to area rather than to diameter.  As such, there is no disclosure in the written specification supporting the claimed limitation relating the diameters.  The examiner notes that Fig. 4, which is not elected, may show the 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4,573,886 to Maasberg et al. (Maasberg hereinafter) in view of US Patent 6,193,481 to Alaze et al. (Alaze).
Regarding claim 11, Maasberg teaches a high pressure pump including a pump housing (6) having an insertion hole (12), a cylinder (1a) fitted in the insertion hole, and a plunger (26) which slides with a sliding portion against the inner peripheral surface of the cylinder (1a) to pressurize fluid.  Maasberg further teaches that the cylinder (1a) includes a cylindrical portion (body of 1a), a ceiling portion (right side of 1a in Fig. 1), and a through hole (28) in the cylindrical portion.  Maasberg teaches that the cylinder (1a) is fitted such that the downstream end in the inserting direction is the ceiling portion.  Finally, Maasberg teaches that sealing elements (16) are provided on either axial side of the through hole (28) such that the first is in contact with the ceiling portion (right side of Fig. 1a) and the second is located closer to the through hole than is the opening end of the cylinder and is closer to the first press fitting portion than is the opening end of the cylinder.  Maasberg does not teach press-fitting an outer circumference of the cylinder (1a) to the pump housing (6).  Alaze teaches another piston pump generally, and particularly teaches that a cylinder (14) is secured by press-fitting to a housing by 
Regarding claim 12, Maasberg does not teach any particular diameter of the sliding portion.  Alaze teaches that the sliding portion (e.g. at 31) is essentially a maximum diameter of the piston (16 of Alaze).  Those of ordinary skill in the art will appreciate that constant diameter through the sliding portion would function to enhance alignment of the plunger.  Therefore, it would have been obvious to one of ordinary skill in the art to arrange the drive section of the plunger (26) of Maasberg to be of constant diameter with the end portion in order to enhance alignment and volume ratio.  Thus provided, the illustrated diameter of the cylinder (1a) would constitute an enlarged portion having an inner diameter larger than the sliding portion which would be substantially equal to that of the plunger.
Regarding claim 13, Maasberg teaches a flow path (15’, 15”) through which the pumped fluid flows, but does not teach large and small diameter portions of the plunger.  Alaze teaches a small diameter portion (adjacent cam head 18).  Alaze teaches that this structure is part of a drive structure of the piston (col. 2, ln. 18-20).  Therefore, it would have been obvious to one of ordinary skill in the art to include a head and small diameter portion as taught by Alaze in the plunger of Maasberg in order to drive the reciprocation thereof.
Regarding claims 14 and 15, Maasberg teaches a through-hole “above” the ceiling portion which allows communication between the insertion hole and the other side, which constitutes a “low pressure 
Regarding claim 16, Maasberg does not explicitly discuss the features at the head of the cylinder (1a) on the innermost face.  However, those of skill in the art will be aware of features shown in Fig. 1 which the examiner annotates below, specifically an annular passage (annulus) and communication hole (CH) which would provide communication between the innermost face of the cylinder and the exterior, lower pressure fuel chamber.  The examiner further notes that the diameter of the annulus is greater than that of the piston, such that it would be greater than an inner diameter of the associated sliding portion.  Read broadly, a “communication hole” reads on the through hole (CH) and annulus (annulus) disclosed in Fig. 1 and would generally be considered to perform a similar function.
Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
With respect to the arrangement of the press-fitting portions, the examiner has amended the rejection to replace the seals (16) of Maasberg with the sealing wave surfaces of Alaze.  As the seals (16) are provided on respective axial sides of the through hole (28) of Maasberg, this corresponds to the locations of the claimed press-fitting portions.  The examiner holds that it would have been obvious to replace each seal of Maasberg with either one or two sealing wave surfaces as taught by Alaze, and that in either case the claimed structure would be rendered obvious.
With respect to the argument that Alaze does not teach the claimed orientation of the press-fitting portions, the examiner notes that this limitation derives from the placement of the seals (16) as disclosed by Maasberg.  As such, applicant’s argument regarding Alaze is not persuasive.
With respect to claim 16, the examiner notes that newly noted features of Maasberg are mapped against this claim limitation, as discussed above, and as such applicant’s arguments are not persuasive.  The examiner notes that a structural distinction exists between the cylindrical hole of the applicant’s disclosed invention and the cylindrical holes and annular chamber disclosed by Maasberg.  However, the claimed invention does not specify the communication hole with sufficient specificity to distinguish the claimed invention thereby.  Additionally, the examiner notes that the area relations discussed by applicant in paragraph 132 of the specification do not appear to be taught by the currently cited references.  The examiner is open to discussing these or any other matters concerning this application via the interview or After Final Consideration Pilot program if the applicant so desires.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 March 2021